DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of “25%- 60%” and specific examples of “36%” and “50%.” A corresponding new claim limitation to “at least 35%” did not meet the description requirement because the phrase “at least” had no upper limit and caused the claim to read literally on embodiments outside the “25% to 60%” range, however a limitation to “between 35% and 60%” did meet the description requirement [See MPEP 2163.05].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakine (US 4,544,359).
Regarding claims 1-7, 10, 12 and 19:  Wakine (US ‘359) discloses dental restorative materials [abstract; 9:38-52], wherein Example 6 [Ex. 6; 12:62-14:44] prepares a composite restoration material from 23 wt% of a monomeric matrix prepared from a mixture comprising 54.24 g Bis-GMA, 44.30 g TEGDM, 0.99 g Tinuvin P, 0.16 g dl-camphorquinone and 0.28 g DEA-EMA, 75 wt% of treated inorganic filler (silanized barium silicate-borosilicate glass; 0.90 µm particle size [12:66-13:57], and 2 wt% colloidal fumed silica (0.04 µm particle size) [Ex. 6; 12:62-14:44].  The resulting cured composite has a 1 week water sorption of 0.46 mg/cm2/week [Ex. 6; 8:44-51; 12:62-14:44].  Wakine (US ‘359) discloses aging the composite for 1 week at 99% RH (relative humidity) {preconditioned} [Ex. 6; 14:20-22].  Wakine (US ‘359) discloses about 1-5 wt% colloidal fumed silica [8:5-27].
Wakine (US ‘359) does not disclose 10 wt% colloidal fumed silica.  However, the term about 5 wt% allows for amounts of colloidal fumed silica of slightly higher than 5 wt% [see MPEP 2144.05].
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
The claimed effects and physical properties, i.e. water in an amount of at least 25% of the water sorption WSp [instant claim 1]; water in an amount of at least 50% of the water sorption WSp [instant claim 2]; an E modulus determined according to ADA Specification No. 27 - 1993 of at least 10 GPa [instant claim 3]; a water sorption WSp of at most 40 µg/mm3 [instant claim 4]; the quotient of the water sorption WSp and the E modulus determined according to ADA Specification No. 27 - 1993 is less than 1.35 µg/(GPa x mm3) [instant claim 5]; the difference between the water sorption WSp and the water content is less than 10 µg/mm3 [instant claim 10], would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Regarding claim 11:  Wakine (US ‘359) does not specifically disclose a cube with an edge length of 10 mm.  However, it would have been obvious to one of ordinary skill in the art modify the shape of the composite restoration to a cube having an edge length of 10 mm, as such a modification would have involved a change in the shape and size of the composite restoration and a change of shape and size is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04].  See also, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) [see MPEP 2144.04].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,603,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the dental milling blank of U.S. Patent No. 10,603,143 substantially overlaps in scope with the instant claimed dental milling blank.  U.S. Patent No. 10,603,143 claims a water sorption (WSP) of less than 18 3, wherein the WSP test was performed by storing the sample in water for seven days {preconditioned} [18:43-60]. 
U.S. Patent No. 10,603,143 does not specifically disclose at least 10 wt% silica in claim 1.  However, it would have been obvious to include 11.86-23 wt% silica, as U.S. Patent No. 10,603,143 claims 11.86-23 wt% silica [claim 7].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
U.S. Patent No. 10,603,143 does not specifically claim a cuboid with an edge length of 10 mm and a height of 15 mm (see for example 15 mm x15 mm x 20mm; 18:1-6).  However, it would have been obvious to one of ordinary skill in the art modify the shape and size of the milling blank to a cuboid with an edge length of 10 mm and a height of 15 mm, as such a modification would have involved a change in the shape and size of the milling blank and a change of shape and size is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04].  See also, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) [see MPEP 2144.04].

Response to Arguments

Wakine (US 4,544,359) was relied on for disclosing Example 6 [Ex. 6; 12:62-14:44] which prepares a composite restoration material from 23 wt% of a monomeric matrix prepared from a mixture comprising 54.24 g Bis-GMA, 44.30 g TEGDM, 0.99 g Tinuvin P, 0.16 g dl-camphorquinone and 0.28 g DEA-EMA, 75 wt% of treated inorganic filler (silanized barium silicate-borosilicate glass; 0.90 µm particle size [12:66-13:57], and 2 wt% colloidal fumed silica (0.04 µm particle size) [Ex. 6; 12:62-14:44].  The resulting cured composite has a 1 week water sorption of 0.46 mg/cm2/week [Ex. 6; 8:44-51; 12:62-14:44].  Wakine (US ‘359) discloses aging the composite for 1 week at 99% RH (relative humidity) {preconditioned} [Ex. 6; 14:20-22].  Wakine (US ‘359) discloses about 1-5 wt% colloidal fumed silica [8:5-27].
While Wakine (US ‘359) does not disclose 10 wt% colloidal fumed silica, the term about 5 wt% allows for amounts of colloidal fumed silica of slightly higher than 5 wt% [see MPEP 2144.05].  Differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
The nonstatutory double patenting over U.S. Patent No. 10,603,143 is maintained {see above}.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767